Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )    No. 08-06-00101-CV
)
IN THE MATTER OF THE ESTATE OF          )                             Appeal from
)
KATHLEEN L. SEIPEL, DECEASED.             )                        Probate Court No. 1
)
)   of Bexar County, Texas
)
)     (TC# 2005-PC-0563)

MEMORANDUM OPINION

            Pending before the Court is Glen Seipel’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  No other party has objected to the motion or given any indication that
dismissal will prevent a party from seeking relief to which it would otherwise be entitled. 
Accordingly, We grant the motion and dismiss the appeal.  Costs on appeal are assessed against
Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against
the appellant).

August 31, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.